DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4,6-10 and 12-22 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious of fairly suggest a medical system comprising an implantable medical device (IMD) and lead wherein the IMD comprises a processor configured to deliver multiple electrical stimulation parameter sets sufficient to induce activity in a muscle fiber or nerve, sense an electrical signal corresponding to activity of the muscle fiber or nerve, titrate stimulation to determine a first electrical stimulation set based on the signals, deliver the first stimulation set to treat incontinence or overactive bladder,  receive feedback from the patient from an external device, in response to the patient feedback automatically titrate electrical stimulation to determine a second electrical stimulation set, and deliver the second stimulation set.  The closest prior art of record is Jiang et al. (US 2016/0045747), which discloses a medical system for performing titration of electrical stimulation to determine the placement of a IMD based on measured EMG responses, and Goetz (US 2010/0228314), which discloses titrating electrical therapy delivered by and IMD based on measured patient data until acceptable side effects are achieved.  The prior art fails to disclose two-step titration and autotitration for electrical stimulation therapy based on measured activity in muscle fiber or nerves and patient feedback respectively as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        06 September 2022